DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 04 November 2021 has been entered in full.  Claim 15 is amended.  Claims 1-14, 16, and 20-32 are cancelled.  Claims 33-37 are added.
Claims 15, 17-19, and 33-37 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/31/2022; 1/17/2022; 1/10/2022; 1/4/2022; 12/28/2021; 12/13/2021; 11/30/2021; 11/8/2021; 10/24/2021; 10/17/2021; 10/10/2021; 9/26/2021; 8/23/2021; 8/16/2021; 8/3/2021; 7/28/2021; 7/5/2021; 6/17/2021; 5/19/2021; and 5/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The objections to the specification as set forth at page 3 of the previous Office Action of 05 May 2021 are withdrawn in view of the amended abstract and amended specification title (04 November 2021).  
2.	The objection to claim 15 as set forth at page 4 of the previous Office Action of 05 May 2021 is withdrawn in view of the amended claim (04 November 2021).   
declaration of Dr. Eran Eden under 37 CFR 1.132 filed 04 November 2021 (in conjunction with the example at page 45 of the instant specification) is sufficient to overcome the rejection of claims 15-19 based upon failure to comply with the enablement requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Conclusion
Claims 15, 17-29, and 33-37 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
01 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647